                                  WEIL, GOTSHAL & MANGES LLP                         JONES DAY
                              1   Stephen Karotkin (pro hac vice)                    Bruce S. Bennett (SBN 105430)
                                  (stephen.karotkin@weil.com)                        (bbennett@jonesday.com)
                              2   Ray C. Schrock, P.C. (pro hac vice)                Joshua M. Mester (SBN 194783)
                                  (ray.schrock@weil.com)                             (jmester@jonesday.com)
                              3   Jessica Liou (pro hac vice)                        James O. Johnston (SBN 167330)
                                  (jessica.liou@weil.com)                            (jjohnston@jonesday.com)
                              4   Matthew Goren (pro hac vice)                       555 South Flower Street
                                  (matthew.goren@weil.com)                           Fiftieth Floor
                              5   767 Fifth Avenue                                   Los Angeles, CA 90071-2300
                                  New York, NY 10153-0119                            Tel: 213 489 3939
                              6   Tel: 212 310 8000                                  Fax: 213 243 2539
                                  Fax: 212 310 8007
                              7                                                      Attorneys for Shareholder Proponents
                                  KELLER BENVENUTTI KIM LLP
                              8   Tobias S. Keller (#151445)
                                  (tkeller@kbkllp.com)
                              9   Jane Kim (#298192)
                                  (jkim@kbkllp.com)
                             10   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             11   Tel: 415 496 6723
                                  Fax: 650 636 9251
                             12
                                  Attorneys for Debtors
Weil, Gotshal & Manges LLP




                             13   and Debtors in Possession
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                                                              UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA
                             15
                                                                   SAN FRANCISCO DIVISION
                             16
                                                                                    Case No. 19-30088 (DM)
                             17
                                   In re:                                           Chapter 11
                             18
                                   PG&E CORPORATION,                                (Lead Case)
                             19
                                            - and -                                 (Jointly Administered)
                             20
                                   PACIFIC GAS AND ELECTRIC                         NOTICE OF FILING OF SECOND
                             21    COMPANY,                                         REVISED DRAFT PROPOSED FINDINGS
                                                                                    OF FACT, CONCLUSIONS OF LAW, AND
                             22                                   Debtors.          ORDER CONFIRMING DEBTORS’ AND
                                                                                    SHAREHOLDER PROPONENTS’ JOINT
                             23     Affects PG&E Corporation                       CHAPTER 11 PLAN OF
                                    Affects Pacific Gas and Electric Company       REORGANIZATION
                             24     Affects both Debtors
                                                                                    [Relates to Dkt. Nos. 7581, 7938]
                             25    * All papers shall be filed in the Lead Case,
                                   No. 19-30088 (DM).
                             26

                             27

                             28


                              Case: 19-30088          Doc# 8025   Filed: 06/19/20   Entered: 06/19/20 11:50:47     Page 1 of
                                                                              3
                                          PLEASE TAKE NOTICE that on January 29, 2019, PG&E Corporation and Pacific Gas and
                              1   Electric Company, as debtors and debtors in possession (collectively, the “Debtors”) in the above-
                              2   captioned chapter 11 cases, each filed a voluntary petition for relief under chapter 11 of title 11 of the
                                  United States Code with the United States Bankruptcy Court for the Northern District of California (San
                              3   Francisco Division) (the “Bankruptcy Court”).

                              4           PLEASE TAKE FURTHER NOTICE that, on September 9, 2019, PG&E Corporation and
                                  Pacific Gas and Electric Company, as debtors and debtors in possession (collectively, the “Debtors”) in
                              5
                                  the above-captioned chapter 11 cases, filed the Debtors’ Joint Chapter 11 Plan of Reorganization [Dkt.
                              6   No. 3841], which was thereafter amended, modified, or supplemented on September 23, 2019 and
                                  November 4, 2019 [Dkt. Nos. 3966 and 4563, respectively].
                              7
                                          PLEASE TAKE FURTHER NOTICE that, on December 12, 2019, the Debtors filed the
                              8   Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization Dated December 12,
                                  2019 [Dkt. No. 5101], which was thereafter amended, modified, or supplemented on January 31, 2020,
                              9
                                  February 7, 2020, March 9, 2020, March 16, 2020, and May 22, 2020 [Dkt. Nos. 5590, 5700, 6217,
                             10   6320, and 7521, respectively] (and as may be further amended, modified, or supplemented and together
                                  with all exhibits and schedules thereto, the “Plan”).
                             11
                                          PLEASE TAKE FURTHER NOTICE that on May 26, 2020, the Debtors filed a proposed form
                             12   of findings of fact, conclusions of law, and order confirming the Plan [Dkt No. 7581].
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                         PLEASE TAKE FURTHER NOTICE that the hearing to consider confirmation of the Plan
                             14   (the “Confirmation Hearing”) commenced on May 27, 2020 at 10:00 a.m. (Prevailing Pacific Time).
      767 Fifth Avenue




                             15          PLEASE TAKE FURTHER NOTICE that on June 14, 2020, the Debtors filed a revised draft
                                  proposed form of findings of fact, conclusions of law, and order confirming the Plan [Dkt No. 7938] (the
                             16   “First Revised Proposed Confirmation Order”).
                             17
                                         PLEASE TAKE FURTHER NOTICE that, on June 19, 2020, the Debtors filed the Debtors’
                             18   and Shareholder Proponents’ Draft Joint Chapter 11 Plan of Reorganization Dated June 19, 2020 [Dkt
                                  No. 8024] (the “Draft June 19 Plan”).
                             19
                                          PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit A and Exhibit B,
                             20   respectively, are a second revised draft proposed form of findings of fact, conclusions of law, and order
                             21   confirming the Plan (the “Second Revised Proposed Confirmation Order”) and a redline comparison
                                  of the Second Revised Proposed Confirmation Order against the First Revised Proposed Confirmation
                             22   Order. The Second Revised Proposed Confirmation Order has been updated to, among other things,
                                  address certain formal and informal objections received by the Plan Proponents to the Plan, reflect certain
                             23   resolutions reached with various parties, and conform to the Draft June 19 Plan filed contemporaneously
                                  herewith. The Plan Proponents reserve the right to amend, modify, or supplement the form of Second
                             24   Revised Proposed Confirmation Order.
                             25
                                          PLEASE TAKE FURTHER NOTICE that copies of the pleadings and other documents
                             26   identified herein can be viewed and/or obtained: (i) by accessing the Bankruptcy Court’s website at
                                  http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450 Golden Gate
                             27   Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims agent, Prime Clerk LLC,
                                  at https://restructuring.primeclerk.com/pge or by calling (844) 339-4217 (toll free) for U.S.-based
                             28


                              Case: 19-30088      Doc# 8025       Filed: 06/19/20     Entered: 06/19/20 11:50:47        Page 2 of           .
                                                                              3
                                  parties; or +1 (929) 333-8977 for International parties or by e-mail at: pgeinfo@primeclerk.com. Note
                              1   that a PACER password is needed to access documents on the Bankruptcy Court’s website.
                              2

                              3

                              4   Dated: June 19, 2020
                                                                      WEIL, GOTSHAL & MANGES LLP
                              5                                       KELLER BENVENUTTI KIM LLP
                              6
                                                                      /s/ Thomas B. Rupp
                              7                                       Thomas B. Rupp

                              8                                       Attorneys for Debtors and Debtors in Possession

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                             14
      767 Fifth Avenue




                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                              Case: 19-30088     Doc# 8025      Filed: 06/19/20    Entered: 06/19/20 11:50:47      Page 3 of          .
                                                                            3
